Citation Nr: 0720926	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder ("PTSD").

2.  Entitlement to service connection for chronic right ear 
cholesteatoma (claimed as residuals of a right ear injury).

3. Entitlement to an increased evaluation for hearing loss, 
right ear, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for perforation of 
the right ear drum, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from October 1981 to 
October 1983.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from two rating decisions by the 
Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") issued in May 2003 
and July 2003 that denied the veteran's claims for service 
connection for PTSD; and chronic right ear cholesteatoma 
(claimed as residuals of a right ear injury) and increased 
evaluations for hearing loss, right ear, currently evaluated 
as 10 percent disabling; and perforation of the right ear 
drum, currently evaluated as noncompensable.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2006).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5) (2006).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A remand of this matter is necessary in order to comply with 
VA's duty to assist the veteran.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).   The record includes an 
award letter from the Social Security Administration 
("SSA") dated December 2003 indicating the veteran was 
awarded disability benefits.  However, the veteran's SSA 
records are not presently associated with the claims file and 
there is no evidence of record that the RO attempted to 
obtain the veteran's SSA records as required.  38 U.S.C.A. § 
5103A(b)(1), Lind v. Principi, 3 Vet. App.  493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, the 
Administration's findings are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:                                   

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO/AMC should obtain the 
veteran's Social Security Administration 
disability file.  If after attempting to 
obtain the RO is unable to secure same, 
the facility should provide a negative 
response if records are not available and 
under the duty to assist statutes and 
regulations, the RO/AMC must document 
whether further efforts to obtain these 
records would be futile.      
3.  After receiving the SSA disability 
file, the RO/AMC should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decisions reached.  

The veteran and his representative should 
be afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




